            Case 19-12537-KG      Doc 8-4    Filed 12/12/19   Page 1 of 1
                            2002 SERVICE LIST
                      GIGAMEDIA ACCESS CORPORATION
                           Case No. 19-12537 (KG)


VIA HAND DELIVERY                           VIA HAND DELIVERY
Office of the U.S. Trustee                  Jeffrey M. Schlerf, Esquire
J. Caleb Boggs Federal Building             Fox Rothschild LLP
844 King Street, Room 2312, Lockbox 35      Citizens Bank Center, Suite 300
Wilmington, DE 19801                        919 North Market Street
                                            P.O. Box 2323
                                            Wilmington, DE 19899-2323
